Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 12/3/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, EP 614 is not provided with an abstract or translation of the reference. However, examiner has obtained a machine translation of the reference as cited on PTO-892. It has been placed in the application file, and the information referred to therein has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible fabric sheet of claim 9; the interior region of the shelter defined by a combination of the first, second, and third panels AND the flexible fabric sheet of claim 9; when the transportable shelter is in the deployed state, an interior angle between the second generally planar side of the second panel and the second generally planar side of the third panel is between ninety and one hundred and eighty degrees of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: on line 3, the term “of” should be added after “a combination”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, there is an inconsistency between the language in the preamble which sets forth that the claim is directed to a subcombination (transportable shelter) and lines 9-10 reciting a combination in that the first edge of the first panel is positively recited as being pivotally coupled to an upper regions of a first side of a wheeled vehicle (interconnected to the body of the vehicle), thereby making the scope of the claim indefinite and unclear.  
Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., combination or subcombination, and to amend the language of the claim to be consistency with this intent.  For the purpose of treating the claims based upon prior art, the claims have been treated as subcombination claims.  If applicant amends the claims to be directed to the combination, any indication of allowable subject matter will have to be reevaluated accordingly.
In claim 8, the recitation “in combination with the wheeled vehicle” is unclear as to whether applicant is not intending to recite a combination claim of the shelter in combination with the vehicle or intends some other meaning with the phrase. As stated above, the claims include an inconsistency and have been taken to be subcombination type claims. Clarification and correction are requested. 
For claim 9, it is unclear what part of the invention applicant considers the flexible fabric sheet as this feature is not disclosed in the specification (no support) nor shown in the drawing figures. Paragraph [0054] of the disclosure includes reference to the vertical walls being made of a stretchable fabric but no flexible fabric sheet for use in combination with the panels as recited. Explanation is kindly requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, as best understood, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109972868. 
For claim 1, CN 109972868 (CN 868) discloses a transportable shelter configured to have an un-deployed state and a deployed state, the transportable shelter comprising: 
a first panel (6, FIG.1) having a first edge and a second edge, the second edge of the first panel being generally parallel to and spaced a first distance from the first edge of the first panel; 
a second panel (1) having a first edge and a second edge, the second edge of the second panel being generally parallel to and spaced a second distance from the first edge of the second panel; 
a third panel (2) having a first edge and a second edge, the second edge of the third panel being generally parallel to and spaced a third distance from the first edge of the third panel; 
the first edge of the first panel is capable of being pivotally coupled to an upper region of a first side of a wheeled vehicle (implicit for use with the vehicle mounted container, generally at 5, FIG.1) and is generally horizontal with respect to a surface (ground) underneath the wheeled vehicle; 
the first edge of the second panel is pivotally coupled to the second edge of the first panel; 
the first edge of the third panel is pivotally coupled to the second edge of the second panel; and 
when the transportable shelter is in the deployed state, the second edge of the third panel is spaced apart from the first side by a fourth distance that is at least as great as the first distance.  
For claim 2, when the transportable shelter is in the un- deployed state: the first panel is generally vertical with respect to the surface; and 
the third panel is between the first panel and the second panel (as the panels are hinged in sequence and folded up).  
For claim 3, when the transportable shelter is in the un- deployed state: 
the first panel (6) is generally vertical with respect to the surface; and  - 19 - 11499422.1ZIP-OO1USO2 
the second panel is between the first panel (6) and the third panel (2).  
For claim 4, the first panel is disposed generally in a first plane that intercepts both the first edge and the second edge of the first panel; 
the second panel is disposed generally in a second plane that intercepts both the first edge and the second edge of the second panel; 
the third panel is disposed generally in a third plane that intercepts both the first edge and the second edge of the third panel; and 
when the transportable shelter is in the un-deployed state, the first, second, and third planes are generally vertical with respect to the surface (since the plates are folded upon each other).  
For claim 5, the first panel has a first generally planar side and a second generally planar side, the second generally planar side of the first panel being opposite the first generally planar side of the first panel; 
the second panel has a first generally planar side and a second generally planar side, the second generally planar side of the second panel being opposite the first generally planar side of the second panel; 
the third panel has a first generally planar side and a second generally planar side, the second generally planar side of the third panel being opposite the first generally planar side of the third panel; and 
when the transportable shelter is in the deployed state: 
the second general planar side of the first panel, the second generally planar side of the second panel, and the second generally planar side of the third panel all face an interior region of the transportable shelter, and the first general planar side of the first panel, the first generally planar side of the second panel, and the first generally planar side of the third panel all face away from the interior region (FIG.1).  
For claim 6, when the transportable shelter is in the un- deployed state: the second generally planar side of the third panel directly faces the second generally planar side of the second panel; and 
the first generally planar side of the third panel directly faces the second generally planar side of the first panel.  
For claim 8, the first side of the wheeled vehicle includes an opening positioned such that: 
when the transportable shelter is in the deployed state, an interior portion of the wheeled vehicle is exposed to the interior region (FIG.1); and 
when the transportable shelter is in the un-deployed state, the opening is covered by at least the first panel.  
For claim 9, as best understood, CN 868 further discloses at least one flexible fabric sheet (tarpaulin) attached to the second and third panels such that, when the transportable shelter is in the deployed state, the interior region of the shelter is defined by a combination of the second general planar side of the first panel, the second generally planar side of the second panel, the second generally planar side of the third panel, and the at least one flexible fabric sheet.  
For claim 10, when the transportable shelter is in the deployed state, an interior angle between the second generally planar side of the first panel and the second generally planar side of the second panel is greater than ninety degrees.  
For claim 13, the fourth distance is greater than the second distance (the fourth distance is equal to the first distance plus the second distance).  
For claim 14, the fourth distance is at least forty percent of the sum of the first distance and the second distance.  
For claim 15, the fourth distance is at least fifty percent of the sum of the first distance, the second distance, and the third distance.  
CN 868 inherently discloses the method provided by claims 16-18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 868. 
For claim 7, CN 868 fails to disclose the third panel pivoted on top of the second panel as recited. 
CN 868 of FIG. 3 shows an alternate embodiment with additional panels (101) and describes the pivoting of these panel in a “W” shape in sequence ([0038]). 
It would have been obvious to one of ordinary skill in the art to have modified the folding of the second and third panels of CN 868 of FIG.1 to allow for the third panel to fold in a W shape sequence as an obvious alternative requiring only routine skill in the art and would not produce an unexpected result. 
Since applicant has not disclosed that having the panels pivot in this manner solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that the sequential folding of the panels would perform equally well.
CN 868, as modified, inherently provides for the method of claim 19. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 868. 
For claim 11, it is inherent from FIG.1 that when the transportable shelter is in the deployed state, an interior angle between the second generally planar side of the second panel and the second generally planar side of the third panel is ninety but CN 868 fails to provide the angle between 90 and 180 degrees.  
It would have been obvious to one of ordinary skill in the art to provide the angle between the second panel and the third panel of CN 868 being between 90 and 180 degrees (the claimed angle range) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 
Moreover, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 868 in view of Tenghoff (2017/0336104).  
For claim 12, CN 868 discloses a link or connecting rod (4) fixed between panels but fails to provide for first, second, and third linear actuators as recited to rotate the panels about the pivots. 
Tenghoff teaches a linear actuator (109) for connection to a panel (awning 102) in such a way that the actuator can change the angle of the panel. 
It would have been obvious to one of ordinary skill in the art to have provided for each panel of CN 868 a linear actuator as taught by Tenghoff in order to aid or assist in moving the panels between deployed and undeployed positions to make the transition easier for the operator. 
CN 868, as modified, inherently provides for the method of claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 2266802, AU 2013100252, and Fraula et al. (6260908) all provide conventional linear actuators to assist in movement of the respective devices. 
Zimmerman (2909220) disclose an awning with pivoting panels where the second panel pivots upward onto the top of the first panel (FIG.1). 
Bzorgi (20060185709) discloses a shelter having three panels (FIG.2) connected to a top, not a side, of the container. 
Crean et al. (6260909) discloses flexible fabric sheet for an awning. 
Marshall (3800484) discloses a bifolding awning with two panels. 
Hurd et al. (4242846) discloses another shelter of folding panels. 
Moses (5791363) and Kranzler (5752537) show additional shelters. 
BE 895971 (FIG.4) discloses a caravan with multi panels, namely, a first, second, and third. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616